Citation Nr: 0313025	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel 




INTRODUCTION

The veteran had active duty from October 1967 to October 
1970.  He received a Vietnam Cross of Gallantry with Palm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico in which service-
connection for PTSD was denied.  

In July 2001, the Board issued a decision denying the 
veteran's claim of service connection for PTSD.  The Office 
of General Counsel for VA represented the Secretary of VA 
filed a Motion for Remand in February 2002, requesting that 
the United States Court of Appeals For Veterans Claims 
(Court) vacate the Board's decision and remand the case to 
the Board for readjudication.  The Court granted the motion 
in April 2002.  This case has been returned to the Board for 
compliance with the directives in the Court's order and the 
Office of General Counsel for VA's Motion for Remand.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a nervous 
disorder.  

2.  There is no evidence of current diagnosis of PTSD in 
compliance with VA regulations.  


CONCLUSIONS OF LAW

1.  A nervous disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The February 2003 letter from the Board informed the veteran 
of the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in January 1997.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and psychoses becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2002).  

There is no medical evidence of record, which tends to 
establish the existence of a nervous disorder.  The VA 
outpatient treatment records, dated May 1995 to June 1995, do 
not show that the veteran was seen for a nervous disorder.  A 
nervous disorder was not diagnosed at the January 1997 VA 
examination.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2002); Anglin v. West, 11 Vet. App. 
361, 367  (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  In particular, the Board 
finds that the examination by a board of three psychiatrists 
is highly probative evidence, which shows that the veteran 
does not have PTSD.  PTSD was not included in the diagnoses 
at the January 1997 VA examination.  The veteran was examined 
by a board of three psychiatrists, who reviewed his claims 
file, a June 1996 Social and Industrial Survey and September 
1996 psychiatric report.  The diagnoses were substance use 
disorder mixed (cocaine, cannabis and alcohol, in partial 
remission), depressive disorder, not otherwise specified 
(most probably substance induced), strong borderline and 
antisocial personality features and psychosocial stressors-
his personality characteristics.  These conclusions are well-
supported with rationalized explanations in the examination 
report.  

The Board further points out that service medical records do 
not show that the veteran was seen for any psychiatric 
disorders.  VA outpatient treatment records, dated May 18, 
1995 and June 20, 1995, provide the diagnostic impression of 
rule out PTSD.  These VA outpatient treatment records do not 
show that any of these physicians have ever diagnosed the 
veteran with PTSD or a nervous disorder.  

In reaching this decision, the Board has considered the VA 
outpatient treatment record, dated June 9, 1995, in which the 
diagnostic impression was PTSD.  However, this diagnosis must 
be read in context.  Both the May 18, 1995 and June 20, 1995, 
examiners specifically ruled out PTSD as a diagnosis.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is far 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Accordingly, service connection for PTSD must 
be denied.  


ORDER

Service connection for a nervous disorder, to include PTSD is 
denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

